United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                IN THE UNITED STATES COURT OF APPEALS                      July 7, 2006

                         FOR THE FIFTH CIRCUIT                       Charles R. Fulbruge III
                                                                             Clerk



                               No. 04-30891
                             Summary Calendar



     JEREMY BIAS,

                                          Plaintiff,

           v.

     BETH LUNDY, Etc.; ET AL.,

                                          Defendants.

__________________________________________________________

     RONNIE BIAS,

                                          Plaintiff – Appellant,

           v.

     BETH LUNDY, Etc.; ET AL.,
                                          Defendants,

     BETH LUNDY, Individually and In Her Official Capacity
     as Sheriff Calcasieu Parish; BRENT KING, Individually and
     In His Official Capacity as Deputy Sheriff Calcasieu Parish;
     JOHN DOE, Individually and In His Official Capacity as
     Deputy Sheriff Calcasieu Parish, ROY MALONE, Individually

                                      1
      and In His Official Capacity as Deputy Sheriff Calcasieu Parish;
      LEONARD GADDY, Individually and In His Official Capacity
      as Deputy Sheriff Calcasieu Parish; CHRIS RYAN, Individually and In His
      Official Capacity as Deputy Sheriff Calcasieu Parish; DARRYL
      GUILLORY, Individually and In His Official Capacity as Deputy Sheriff
      Calcasieu Parish,


                                                Defendants – Appellees.



               Appeal from the United States District Court for
               the Western District of Louisiana, Lake Charles
                       (USDC No. 2:01-CV-434-PM)
      _________________________________________________________

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

      Our July 6, 2006 opinion stated erroneously that the trial and order were that

of the magistrate judge. The district judge entered the order.




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                            2